DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered Claim 32 been renumbered to Claim 31.

Response to Arguments
All previous rejections and objections were overcome by applicant’s response.
A new prior art rejection was made for New Claim 31. 
The examiner was unable to contact applicant to resolved all the outstanding issues but a Power of Attorney was not filed. It is suggested to file one.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers US 2014/0066931.
Regarding Claim 31, Meyers discloses a clamping assembly (Fig 1, see Fig below) comprising: 
a longitudinal member (#520) having a first end and a second end (left and right ends, Fig 4), the second end defining a first clamp (#534)(see Fig below); 
a second clamp (see Fig below, paragraph 75 where #506 and #508 are identical) configured to attach to the first end of the longitudinal member (attaches via a rod assembly) and to receive a rod assembly (Fig 1, 7, second clamp receives rod assembly #508 which is attached to the first end of the longitudinal member);
a clamping member (#506) including a first end (lower end of #506, Fig 1, see also Fig 6), and a second end (#610) defining a spherical portion (#614, paragraph 83, Fig 7-8),
 wherein the first clamp of the longitudinal member is configured to receive the spherical portion of the clamping member (Fig 1, paragraph 83, see Fig below); 
a first fixation bolt (#604 of #506) extending through a portion of the clamping member and the spherical portion (fig 8-9, see also Fig below); and
a second fixation bolt (bolt #604 of #508) configured to extend through the first end of the longitudinal member and at least a portion of the second clamp (Fig 1, 8-9, Fig below, extends through the first end and second clamp).


    PNG
    media_image1.png
    736
    660
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-2, 5, 7-13, 22-30 are allowed.





Conclusion
Applicant's amendment to include new Claim 31 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773